Citation Nr: 0102826	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  94-06 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder 
with depression associated with physical illness and organic 
dementia, currently rated as 70 percent disabling. 

2.  Entitlement to an increased rating for spinal stenosis of 
the cervical spine, with numbness in the C8 nerve root and 
history of C5-C6 disc bulge with headaches, currently rated 
as 20 percent disabling.  

3.  Entitlement to an increased rating for ulnar neuropathy 
in the right (major) upper extremity, status post surgery, 
currently rated as 10 percent disabling.   

4.  Entitlement to an increased rating for ulnar neuropathy 
in the left upper extremity, currently rated as 10 percent 
disabling. 

5.  Entitlement to an effective date earlier than May 9, 
1997, for a total disability rating for compensation based on 
individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


REMAND

The veteran served on active duty from October 1982 to 
November 1991.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  A 
January 1997 Board remand requested additional development 
with respect to the first four issues listed on the title 
page.  The fifth issue on the title page has been 
subsequently developed.

In a statement received from the veteran in October 2000, he 
indicated that he wished to attend a hearing at the RO before 
a Member of the Board.  Such Travel Board hearings are 
scheduled by the RO.  Accordingly, while the Board sincerely 
regrets the delay, the case must again be remanded to the RO 
for an appropriate hearing to be scheduled. 
 
The case is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO on the issues claimed on appeal, 
in accordance with applicable procedures. 
Notice should be sent to the veteran and 
to his representative, in accordance with 
applicable regulations.  If the veteran 
desires to withdraw the hearing request, 
and proceed on the evidence of record, 
such hearing request should be withdrawn 
in writing at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





